DETAILED ACTION
	
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach a processing chip mounted on the second board surface of the substrate and electrically coupled to the antennas; two connectors mounted on the substrate and electrically coupled to the processing chip, wherein the two connectors electrically correspond to the horizontal polarization and the vertical polarization of each of the antennas, respectively and in combination with the remaining claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845